Exhibit 10.53


DealPoint ID #
TBD



Statement of Work
("SOW")
Addresses and contacts for notices


"Microsoft"
"Supplier"
Company Name: Microsoft
Company Name: Touchpoint Metrics, Inc. DBA MCorp Consulting
Primary Contact:
Vendor Personnel Name(s):  Michael Hinshaw
Address:
Address: 201 Spear Street, Suite 1100, San Francisco, CA 94105
Phone number:
Phone number: 415-526-2290
Fax number:
Fax number: 415-526-2650
Email (if applicable):
Email (if applicable): admin@mcorpconsulting.com
Secondary Contact:
Secondary Contact: Lisa Hamilton (Accounting)
 
 



SOW Effective Date:
4/23/14
SOW Expiration Date:
6/30/14



Agreed and accepted


Microsoft
Supplier
Microsoft  Signature:
 
 
SASHA FRLJANIC
Supplier  Signature:
 
 
MICHAEL HINSHAW
Microsoft  Name:
Sasha Frljanic
Supplier  Name:
Michael Hinshaw
Microsoft  Title:
Sasa Frljanic
Supplier  Title:
Managing Director
Microsoft  Date:
4/23/2014
Supplier  Date:
3/26/2014



IT Meetings Health Index (MHI) SOW – Confidential
Page 1 of 4
March 2014
 

--------------------------------------------------------------------------------





This SOW pursuant to the Microsoft Purchase Order Terms and Conditions is
entered into by the parties and effective as of the SOW Effective Date above as
further described herein:



1. Description of Services

Pursuant to and in conformance with any standards and/or specifications which
may be provided by Microsoft to Supplier from time to time, Supplier shall
deliver to and/or perform for Microsoft the following goods, services and/or
other items or materials as defined further below (collectively, the
"Services").
Supplier will apply its proven approach to and methodological system for
Microsoft Customer Experience Management to conduct an internal customer
experience research program for Microsoft Information Technology organization
(IT), Modern IT Experience/Digitopia and the Customer Experience Management team
from Strategic Enterprise Services (SES), in support of and to help develop a
Meeting Health Index (MHI) for Microsoft.
The objective of these Services is to help Digitopia identify and prioritize
customer perception of those key meeting interactions that affect meeting
health, so that we can quantitatively measure how well different meeting
experiences work, and how people feel as a result so we can identify and fix
issues to improve health. The result will be a defensible Meeting Health Index
(MHI) that, when improved, will directly drive meeting user engagement and
satisfaction with the Microsoft meetings experience along the KPIs deemed most
relevant to and by Modern IT Experience/Digitopia.
Based on the best-practices for customer experience benchmarking, core concepts
of customer experience, methodologies and the foundation of the CCE program,
Supplier will assist MSIT to:


§
Understand exactly what "Meeting Health" means, and learn what it takes to
improve it

§
Define/Prioritize KPIs that Drive Meeting Health

§
Articulate the Outside-In Components of the Meeting Health Index (MHI),
including baseline metrics for touchpoints, emotions, lifecycle stages, drivers
and overall experience

§
Assess the relevance and interconnections of the inside-out ("below the line")
aspects of Meeting health in the context of outside-in drivers, including data,
technologies, systems, processes and capabilities. (Note: Supplier will not be
involved in the mapping of nor the development of baseline metrics for these
inside-out elements; these will be entirely the responsibility of Microsoft)

§
Help develop the Meeting Health Index (MHI) for Microsoft, with total
responsibility for the KPIs driven by the outside-in customer perspective.

All surveys will be performed in English and distributed to an internal
Microsoft global audience by Supplier on Microsoft's behalf. Ability to meet the
stated schedule/milestones are entirely dependent on Microsoft being able to
provide required feedback and data in what are expected to be very short time
frames (e.g. a matter of days) through all of Phase 1 and parts of Phase 2. 
These expectations will be set at the beginning of Phase 1 (Project
Kickoff/Schedule development).
The key activities for each phase of work are as follows:
Phase 1:  Insights – In Phase 1 we gather customer perceptions and attitudes of
their meeting experience through statistically projectable quantitative research
(95% confidence). This includes understanding various attributes and touchpoints
by segment, and how they affect attitudes and decision making across stages of
the meeting journey. Key activities include:
§
Project Kickoff

§
Schedule development





IT Meetings Health Index (MHI) SOW – Confidential
Page 2 of 4
March 2014
 

--------------------------------------------------------------------------------



§
Touchpoint and Attribute Inventory Refinement & Validation

§
Research Plan finalized and agreed upon

§
Microsoft supplies all emails and contact data in required TPM formats

§
Quantitative research completed through web surveys

§
Touchpoint Mapping On-Demand Customization and Access and Use (5 users)

Phase 2: Findings & Recommendations – In Phase 2 we conduct on-and offline data
analysis, identify initial opportunities for improvement and form
recommendations based on this review. Key activities include:
§
Initial data analysis completed

§
Additional data analysis completed (Correlation and driver analysis)

§
Prioritization of key attributes and touchpoints

§
Findings codified and recommendations developed

§
Research summary findings presented



Phase 3: Meeting Health Index (MHI) – In Phase 3 we validate what's most
important for
driving Meeting Health and jointly develop the framework for a scalable,
metrics-driven program for the continuous improvement of Meeting Health across
Microsoft. Key activities include:
§
Development of Baseline Metrics for Meeting Health Index

§
MHI Framework/Metrics and Ongoing MHI Program: Recommendations Working Session

§
MHI Program Framework and KPIs, Validation and Finalization

§
Stakeholder Presentation



All Services shall be treated as Microsoft Confidential Information unless
otherwise designated by Microsoft.





2. Deliverables/Delivery Schedule 



Supplier shall complete and deliver all Services to Microsoft on or before June
30, 2014.  The milestone delivery schedule for the Services, if applicable,
shall be as follows:




Milestone
#
Brief Description of Services to be completed by
Supplier and delivered to Microsoft
Due on or
Before
1
Project kick-off, including completion of the Research Plan
5/2/14
2
Completion of the quantitative research
5/30/14
3
Summary findings and recommendations
6/20/14
4
MHI Validation and Finalization
6/30/14






3. Payment







IT Meetings Health Index (MHI) SOW – Confidential
Page 3 of 4
March 2014
 

--------------------------------------------------------------------------------






3.1 Services Fees



As complete and final payment for Services which has been completed and
delivered by Vendor Personnel to Microsoft and which has been accepted by
Microsoft, Microsoft shall pay Vendor:
total fees not to exceed eighty-seven thousand U.S. Dollars ($87,000.00 USD) in
accordance with the following milestone payment schedule:


Milestone  #
Not to Exceed
Payment Amount
Delivery/Payment Date
1
$  17,500.00
5/2/14
2
$  31,200.00
5/30/14
3
$  26,300.00
6/20/14
4
$  20,750.00
6/30/14
Sub-Total
$  95,750.00
 
Expenses (if any –
see Section 3.2, below)
$ 9,575.00
As incurred
Total
$  105,325.00
 






3.2 Expenses:



As reflected in Section 3.1, above, Microsoft shall reimburse Supplier up to
nine thousand five hundred and seventy five U.S. Dollars ($9,7500.00) for
pre-approved, reasonable and actual expenses incurred by Supplier in connection
with the performance of the Services, specifically including transcripts, travel
and travel-related expenses.  All travel expenses hereunder are subject to
Microsoft's review and the Microsoft Travel Policy and Supplier must submit
appropriate documentation evidencing expenses to be reimbursed.  Other expenses
(incentive payments) are the responsibility of Microsoft.




















































IT Meetings Health Index (MHI) SOW – Confidential
Page 4 of 4
March 2014
 


